Citation Nr: 9909063	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-29 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an extended Individualized Written 
Rehabilitation Plan (IWRP) Under the Provision of Chapter 31, 
Title 38.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from September 1980 
to September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating determination 
of the Los Angeles Regional office (RO).


FINDINGS OF FACT

1.  In February 1994, the veteran was seen in counseling for 
Vocational Rehabilitation benefits.  He participated in 
vocational assessment activities, which revealed the 
vocational goal of contract specialist.  

2.  In November 1996, the VR&C counseling psychologist denied 
an extension or modification of the veteran's IWRP. 

3.  A Bachelor of Sciences degree is not necessary to offset 
the veteran's disadvantages due to his disabilities or enable 
him to obtain suitable employment.  

4.  The veteran is currently employed as a contract 
negotiator GS-12, which was his vocational goal.  


CONCLUSION OF LAW

The requirements for an extended IWRP under the provisions of 
Chapter 31, Title 38, United States Code, have not been met.  
38 U.S.C.A. § 3101 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 21.70, 21.72, 21.78, 21.82, 21.94 (1998). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the record reflects that the veteran is service 
connected for right shoulder impingement syndrome, assigned a 
20 percent disability rating; right hip tensor fascia lata 
syndrome, assigned a 10 percent disability rating; and a 
right thumb injury to the carpal metacarpal joint, assigned a 
10 percent disability evaluation.  A combined disability 
evaluation of 40 percent has been in effect since September 
1992. 

In an October 1992 Counsel Record Narrative Report, it was 
noted that the veteran was looking for a job in counseling, 
teaching, or any area related to education.  His educational 
background and military training were found to be well suited 
to these areas.  The veteran's major concern was reported to 
be his desire to stabilize his attitude and emotional state 
of mind.  

In a February 1994 Counseling Record Narrative Report, the 
veteran was noted to hold a degree in communications and 
educational psychology from Brigham Young University.  The 
veteran's initial desire was for retraining in business.  As 
a result of his service-connected disabilities, the veteran 
had to avoid situations involving heavy lifting or weights, 
carrying, pushing, pulling, etc.  

The veteran was noted to have obtained a contractor 
specialist GS-7 position at the Air Force Base near his 
residence in Lompoc, CA.  It was noted that the veteran's 
military experience with supplies made him much better suited 
for this field.  The veteran indicated that he had held this 
job since July 1993 and that he strongly desired to remain 
there.  The problem was that additional training was required 
of him in business courses in order for him to maintain this 
position.  He was required to earn 24 business hour courses 
to remain employed.

The counseling psychologist found that the veteran's service-
connected disabilities had contributed to the above 
impairments to employability precluding him from preparing 
for, obtaining, or maintaining suitable employment.  He 
further noted that since the veteran had held his current job 
for only six months and since additional training was 
required in order to maintain it, it was concluded that the 
veteran was not suitably employed.  The psychologist also 
found that the veteran did not have a viable educational 
background that could be appropriately utilized for 
employment as it conflicted with his personality make-up.  He 
further found that the veteran had no other skills or 
experiences that could secure a more feasible and was not 
considered suitably employed, currently.  Thus, material 
contribution was found and the veteran was noted to not be 
overcoming his impairments through suitable stable work.  
Consequently, an employment handicap was found to exist.  

The psychologist found that the veteran did not have a 
serious employment handicap as he was not significantly 
impaired by his service-connected disabilities.  It was 
further noted that as he had managed to obtain employment it 
could not be said that he had a history of employment related 
problems.  The psychologist further noted that there was no 
evidence of personal adjustment problems.

The determination of feasibility for the contractor 
specialist was positive and matched with the veteran's 
disability restrictions and interests.  As the veteran was 
already "on track" for this position and clearly enjoyed 
the work, it was considered to be a reasonably feasible 
vocational goal.  Thus, an IWRP was developed calling for 
completion of the required training and achieving the 
contractor specialist vocational goal.  No additional costs 
or extension were found to be necessary.  

In a March 1994 Rehabilitation Plan Form, it was noted that 
the veteran would complete the 24 credit hours and then 
pursue the position of contract specialist.  The veteran was 
to attend Allen Hancock College and obtain an Associate's 
Degree in Business by December 1995.  

In a May 1994 letter, the veteran indicated that he would 
like to pursue an Associate of Science Degree in Business 
Management, which would require 33 units of college credit.  
He noted that this degree would be most practical for him and 
would best meet his needs.  He indicated that since he 
already had his Master's Degree, the A.S. in Business 
Management would give him a broader overview of business, in 
dealing with people, and with management principles.  The 
veteran noted that he did not wish to pursue an Associates of 
Arts degree in Business as he was currently in Government 
Contracting.  The veteran's request was approved in July 
1994.  

In a February 1995 Special Report of Training, the veteran 
was noted to be progressing towards completion of his A.S. 
degree.  His service-connected disabilities were reported as 
stable and he had no personal problems.  In a November 1995 
Special Report of Training, the veteran was noted to be on 
track to complete his program objective.  It was further 
indicated that the veteran would complete his three year 
intern program in July 1996.  He reported that no medical or 
dental appointments were needed at that time.  In a May 1996 
Special Report of Training, he was noted to need only six 
units to complete his degree objective and that he expected 
to be done in December 1996.  

In an October 1996 Counseling Record Narrative Report, it was 
noted that the veteran had been in training since March 1994 
to complete an A.S. degree at Allen Hancock College toward 
the vocational goal of GS-11 Contract Specialist at 
Vandenberg AFB.  The veteran reported that he had finished 
the internship and obtained the position of contact 
specialist.  He indicated that he would complete his A.S. 
degree in December 1996.  The counseling psychologist noted 
that the veteran requested that additional training be 
approved (for bachelor's or beyond); however, once the 
veteran was informed that he had already achieved his 
vocational goal, he came to understand that additional 
training was not necessary.  The veteran was now full-time 
permanently employed in his vocational goal and completing 
the remaining training for his A.S. degree which was already 
more than sufficient.  

In October 1996, the veteran sent a letter to his Counseling 
Psychologist which requested reconsideration of his 
educational goal and objective, to include pursuing an 
Associates of Arts and a Bachelor's Degree in either 
organizational management or Business Administration.  The 
veteran noted that his original belief that he only needed an 
Associate's Degree was wrong and that he really needed a 
Bachelor's Degree to become competitive.  He indicated that 
he was highly encouraged to have a Bachelor's Degree or 
Master's Degree by his career advisors.  

In November 1996, the VR&C counseling psychologist denied the 
veteran's request for additional training to include a 
Bachelor's Degree.  The psychologist noted that the best 
course of action for the veteran was to continue in his 
current vocational goal pursuit for employment as a 
government contracting professional with the Department of 
Defense.  The psychologist observed that the focus of the 
veteran's involvement in Chapter 31, Vocational 
Rehabilitation, was to become suitably employed.  With that 
focus in mind, approval of additional training was not 
warranted as it did not appear that it was currently 
necessary to reach his vocational goal.  

In his December 1996 notice of disagreement, the veteran 
indicated that he had never received in writing any statement 
indicating that once he obtained his Associate's Degree he 
would no longer be able to work towards a Bachelor's Degree 
in the Vocational Rehab program.  He also reported that he 
did not initially pursue a Bachelor's Degree because he 
lacked self confidence and was not sure he was "going to 
make" good grades.  He further noted that he had learned 
from many of his colleagues and supervisors that "it paid" 
to have a Bachelor's Degree or a Masters Degree in Business, 
Administration or Management in order to receive promotions 
in the management fields.  He also indicated that it was his 
belief that he should be able to change his mind and continue 
to pursue a Bachelor's Degree after obtaining his Associate's 
Degree.  

In a June 1997 letter from Allen Hancock College, it was 
noted that the veteran had met the requirements for an 
Associate's Degree in Business and that his diploma would be 
ordered once all his grades were finalized.  

In a July 1997 Special Report of Training, it was noted that 
the veteran had been hired as a contract negotiator at the 
GS-12 level on May 23, 1997, and that this was a permanent 
position.  

In his October 1997 substantive appeal, the veteran reported 
that he went into the government intern program because it 
was not subject to the government hiring freeze that was in 
place at that time.  He indicated that initially told his 
counseling psychologist that he wanted to pursue an 
Associate's degree and thereafter a Bachelor's Degree.  The 
veteran again reported that he was never told that he could 
not pursue a Bachelor's Degree after obtaining his 
Associate's Degree.  He further indicated that a Bachelor's 
Degree or Master's Degree was necessary for further 
advancement in the competitive government contracting field.  

Benefits under Chapter 31, Title 38, United States Code, are 
authorized to provide for all services and assistance 
necessary to enable a veteran with service-connected 
disabilities to achieve maximum independence in daily living 
and, to the maximum extent feasible, to become employable and 
to obtain and maintain suitable employment.  38 U.S.C.A. 
§ 3100 (West 1991).

The goal of a vocational rehabilitation program pursuant to 
Chapter 31 is, in pertinent part, to enable a veteran to 
become employed in a suitable occupation and to maintain 
suitable employment.  38 C.F.R. §§ 21.70(a)(4), 21.1 (1998).  
Rehabilitation to the point of employability may include the 
services needed to train the veteran to the level generally 
recognized as necessary for entry into employment in a 
suitable occupational objective.  Where a particular degree, 
diploma, or certificate is generally necessary for entry into 
an occupation, the veteran shall be trained to that level.  
38 C.F.R. § 21.72(a)(2).

In general, the veteran, the counseling psychologist or the 
vocational rehabilitation specialist may request a change in 
the plan at any time.  A change in the statement of a long-
range goal may only be made following a reevaluation of the 
veteran's rehabilitation program by the counseling 
psychologist; a change may be made when: (1) achievement of 
the current goal(s) is no longer reasonably feasible; or (2) 
the veteran's circumstances have changed or new information 
has been developed which makes rehabilitation more likely if 
a different long-range goal is established; and (3) the 
veteran fully participates and concurs in the change.  
However, any changes in the total duration of a veteran's 
rehabilitation plan is subject to provisions on duration of a 
rehabilitation program described in 38 C.F.R. §§ 21.70-21.78.  
See 38 C.F.R. § 21.94 (1998).

Under 38 C.F.R. § 21.72(b)(1), the VA will provide a veteran 
with an employment handicap with additional training if the 
amount of training necessary to qualify for employment in a 
particular occupation in a geographical area where the 
veteran lives exceeds the amount needed for employment in 
that occupation.  In addition, VA will assist a veteran with 
a serious employment handicap to train to a higher level than 
is usually required to qualify in a particular occupation, 
when the veteran is preparing for a type of work in which he 
will be at a definite disadvantage in competing with 
nondisabled persons for jobs, and additional training is 
needed to offset that disadvantage, when the number of 
feasible occupations are restricted, and additional training 
will enhance the veteran's employability in one of those 
occupations, or when the number of employment opportunities 
within feasible occupations are restricted. 38 C.F.R. § 
21.72(b)(2).  The estimated duration of the period of 
training required to complete an original or amended IWRP may 
be extended when necessary.  Authorization of an extension is 
generally the responsibility of the counseling psychologist; 
any extension which will result in use of more than 48 months 
of entitlement must meet conditions described in § 21.78. 38 
C.F.R. § 21.72(c)(2) (1998).

In this case, the veteran has obtained his Associate's 
Degree, which included taking the required courses to qualify 
for a Contract Specialist, and obtained employment as a 
Contract Specialist on a full-time basis, thereby meeting all 
the goals required in his vocational rehabilitation plan.  
Since he has achieved the GS-12 level, it could be said that 
he has exceeded his goals.

The Board acknowledges the veteran's assertions that a 
Bachelor's or Master's Degree is necessary for advancement; 
however, the Board finds his argument is not persuasive.  The 
record shows that the veteran has advanced in his employment.  
In any event, the need for additional education for 
advancement is not a basis under the regulations for granting 
extension of his IWRP.  Inasmuch as the veteran has achieved 
the goals of his IWRP, it cannot be said that achievement of 
the goals is no longer feasible, or that rehabilitation would 
be more likely if the plan were changed.  38 C.F.R. § 21.94.  

The undisputed evidence shows that the veteran has obtained 
and maintains suitable employment, and has thereby 
accomplished the goals of the Vocational Rehabilitation 
program.  38 C.F.R. § 21.1.

The Board also notes that VA law generally provides that the 
authorization of an extension is the responsibility of the 
V&RC counseling psychologist.  See 38 C.F.R. § 21.72(c)(2).  
Therefore, the Board will grant deference to the decision 
maker's opinion on appellate review.  While the veteran has 
indicated that there are advantages to having either a 
Bachelor's or Master's Degree, the evidence is not persuasive 
that V&RC counseling psychologist's decision was in error.  
It is clear that when the veteran's IWRP was originally 
approved, the defined goal was to allow the veteran to obtain 
a permanent position as a contract specialist, which he has 
done.  

The Board also notes that, as required by Chapter 31, the 
veteran received special consideration to help him achieve 
his desired career goals.  Although the Chapter 31 provisions 
of suitable employment are subjective, the Board finds that 
these provisions do not require VA to provide unlimited 
training.  In addition, the veteran has submitted no 
probative evidence that, even with advanced training, he 
could obtain the specific employment to which he believes he 
is entitled.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). In 
this case, the Board finds the preponderance of the evidence 
is against the veteran's claim.


ORDER

Entitlement to an extended IWRP under the provisions of 
Chapter 31, Title 38, United States Code, is denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 
- 9 -


- 9 -


